—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered March 16, 1992, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred by refusing to give a missing witness charge with respect to the undercover officer’s so-called "ghost” is without merit. The People established that the uncalled officer’s testimony would have been cumulative (see, People v Gonzalez, 68 NY2d 424; *515People v Tate, 199 AD2d 291; People v Morris, 168 AD2d 464). Rosenblatt, J. P., Ritter, Pizzuto and Altman, JJ., concur.